Citation Nr: 0609115	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-35 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript has 
been associated with the claims file.


REMAND

The veteran contends that she currently has a heart disorder 
which had its onset during military service.  In this regard, 
she maintains that she was initially diagnosed with a heart 
murmur at service entrance and that she has continued to 
experienced shortness of breath and chest pain since that 
time.

A review of the claims file reveals that an echocardiogram 
preformed on the veteran in January 2003 revealed mild mitral 
valve prolapse.  In May 2005, the Board remanded the 
veteran's claim and requested the RO schedule the veteran for 
a VA examination to determine if she in fact had a heart 
disability.  In the Board's May 2005 remand order, it was 
noted as follows:  "The examiner must specifically indicate 
whether or not the veteran has a heart disorder.  If a heart 
disorder is diagnosed, the examiner must set forth the 
medical probability that it is traceable to the veteran's 
period of military service."  A review of the report of 
September 2005 VA examination reflects the examiner's 
provisional assessment to include mitral valve prolapses.  
Following an echocardiogram performed in conjunction with the 
examination, the examiner, in an addendum, offered an 
assessment of normal systolic function; no diastolic 
dysfunction; no valvular abnormalities, specifically no 
mitral valve prolapse; no pulmonary hypertension or 
pericardial effusion.  The examiner specifically noted in the 
addendum that there was, upon echocardiogram, "no diastolic 
dysfunction or any significant valvular abnormalities. . ."  

In this case, the Board notes that the VA examiner did not 
report, as requested in the May 2005 Board remand order, 
whether the veteran in fact had a current heart disability.  
While it would appear from the September 2005 examination 
report that the veteran does not have a heart disability, 
based in part on a negative finding of mitral valve prolapse, 
the fact remains that the January 2003 echocardiogram did 
identify a mitral valve prolapse and the 2005 examiner noted 
no "significant" valvular abnormalities, which might be 
read as suggesting that there were in fact abnormalities, 
albeit insignificant ones.  Thus, without any further 
explanation as to the discrepancy in findings between the two 
echocardiograms, the Board can not say conclusively that the 
veteran does not in fact have mitral valve prolapse.  
Furthermore, even if the Board was to find the evidence in 
equipoise as to whether the veteran does currently have a 
mitral valve prolapse, there is a lack of any nexus statement 
of record relating a mitral valve prolapse to the veteran's 
period of service.  

Therefore, the Board finds that the claims file should be 
returned to the examiner who conducted the September 2005 VA 
examination for a supplemental opinion regarding the 
veteran's claim for service connection for a heart 
disability.  In this regard, the examiner should offer an 
explanation as to the discrepancy in findings between the 
January 2003 echocardiogram, which did identify mitral valve 
prolapse, and the more recent echocardiogram, performed in 
conjunction with the September 2005 VA examination, which did 
not identify any mitral valve prolapse.  In addition, the 
examiner must opine as to whether the veteran does have a 
heart disability, and if so, if such heart disability is 
related to the veteran's period of service.  The examiner 
should indicate whether the echocardiogram suggested any 
valvular abnormality, even if insignificant.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  The RO should arrange for the 
veteran to undergo examination only if the September 2005 VA 
examiner is unavailable and/or such examination is needed to 
answer the questions posed above.  



Likewise, the Board notes that in the above noted May 2005 
remand order, the RO was requested to verify through the 
National Personnel Records Center (NPRC) or other appropriate 
source, the veteran's Reserve duty and obtain copies of any 
medical records associated with the veteran's Reserve 
service.  The RO contacted the NPRC and was provided with the 
dates of the veteran's Reserve service, and informed that all 
medical records held by the facility had been previously sent 
to the RO.  A review of the veteran's service medical records 
associated with the claims file does not reflect any Reserve 
medical records.  

During her testimony before the undersigned Veterans Law 
Judge in March 2005, the veteran reported that she could not 
remember which Army Reserve unit she had served with other 
than it was "B Troop 359th Cavalry Division."  She indicated 
that the unit was based in Corbin, Kentucky.  As such, and in 
light of the remand for the above-noted medical clarification 
and opinion, the RO should make an attempt to contact the 
veteran's Reserve unit and request any available medical 
records associated with her service.  Here, the Board notes 
that while the veteran testified that she was not treated for 
a heart disability while in the Reserves, any medical records 
(e.g., examination reports) associated with her Reserve 
service might contain information relevant to her claim for 
service connection for a heart disability.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following 
action:



1.  The RO should contact the veteran's 
Army Reserve unit (reported as "B Troop 
359th Cavalry Division" home based in 
Corbin, Kentucky) and obtain copies of 
any medical records associated with the 
veteran from that unit(s).  The veteran 
should be contacted if further 
information is needed to accomplish this 
action.  

2.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claim on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession with 
respect to the claim (not previously 
submitted), and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  The RO should forward the veteran's 
claims file to the VA examiner who 
examined the veteran in September 2005.  
That physician should review the 
veteran's claims file (with particular 
attention given to his report of the 2005 
VA examination, the January 2003 
echocardiogram, and the evidence (if any) 
added to the claims file since the 2005 
examination) and provide a supplemental 
opinion.  In that supplemental opinion 
the examiner should offer an explanation 
as to the discrepancy in findings between 
the January 2003 


echocardiogram, which did identify mitral 
valve prolapse, and the echocardiogram 
performed in September 2005 VA 
examination, which did not identify any 
mitral valve prolapse.  The examiner must 
opine as to whether the veteran has a 
current heart disability (no matter how 
insignificant), and if so, whether it is 
at least as likely as not (i.e. there is 
at least a 50 percent probability), that 
the heart disability is related to the 
veteran's period of military service.  An 
explanation should be provided for the 
examiner's conclusions.

The RO should arrange for the veteran to 
undergo examination only if the September 
2005 VA examiner is unavailable and/or 
such examination is needed to answer the 
questions posed above.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
is not granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

